21 F.3d 1113
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terry Paul HEDIN, Petitioner-Appellant,v.John SULLIVAN, Warden, Respondent-Appellee.
No. 93-55349.
United States Court of Appeals, Ninth Circuit.
Submitted April 8, 1994.*Decided April 19, 1994.

Before:  HUG, WIGGINS, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Terry Paul Hedin appeals from the district court's denial of his petition for writ of habeas corpus.  We review the decision of the district court de novo.   United States v. Popoola, 881 F.2d 881, 812 (9th Cir.1989).  We have considered Hedin's claims as raised in his briefs submitted to the court of appeals and the district court, and we conclude that the petition was properly denied.  We affirm on the basis of the district court's order adopting the magistrate judge's Report and Recommendations.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3